Mr. Justice Day
delivered the opinion of the Court.
Plaintiff in error was charged in a criminal information filed in the district court of Garfield County with “confidence game,” to which he entered a plea of guilty.
Sentence was imposed and mittimus issued on June 26, 1961. No motion was filed in the trial court by the defendant for leave to change his plea or to vacate the sentence. Nor did he in any manner challenge the jurisdiction of the court or the validity of the proceedings either at the time of the entry of the plea of guilty or at the time of sentencing or thereafter.
Writ of error to the judgment and sentence of the trial court was not sought in this court until July 12, 1962, and, although the writ issued, it was then not apparent on the face of the record that more than thirteen months had elapsed since the final judgment of the court, nor was it apparent until examination of the record that no petition or motion had been filed in the trial court seeking relief on the grounds now urged on writ of error.
For the reason that the writ of error here was issued many months after expiration of the period provided by the rules of this court for the issuance of such writ, it must be dismissed. However, with the record now before us, we have examined the contentions urged by defendant and find no merit in them.
The writ of error is dismissed.
Mr. Justice Moore not participating.